Title: Jerman Baker to Thomas Jefferson, 24 March 1818
From: Baker, Jerman
To: Jefferson, Thomas


                    
                        Dr Sir,
                        Richmond
24 Mar: 1818
                    
                    You will find enclosed a subscription paper which was put into my hands some time last Fall; As an appology for not returning it at an earlier day I must observe that I have detained it in the expectation of encreasing the amount.
                    You will find the Names of Mr Page & Mr Skipwith erased in consequence of their having recieved subscriptions papers. My affectionate regards to Mrs Randolph. Be pleased to accept assurance of my
                    
                        Sincere respect & regard Yrs
                        Jerman Baker
                    
                 